DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 03/22/2021 have been fully considered but they are not persuasive.
Applicant alleges Greene fails to teach or suggest “in response to receiving the power ON operation and in response to detecting the external apparatus within a certain time from a detection processing start”
This Examiner respectfully disagrees because Greene teaches “in response to receiving the power ON operation and in response to detecting the external apparatus within a certain time from a detection processing start” [[0018] mobile transceiver 110 can be programed to query the transceiver 130 for glucose data every 3 hours and send power to the transceiver 130 every 3 hours for the data collection.]
Greene teaches before the data collection [certain time from a data collection] transceiver 110 sends power on request to transceiver 130 to power up and collect data.
Allowable Subject Matter
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 9-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene (Pub No. 2012/0316414)
Regarding Claim 1, Greene discloses: 
An information processing apparatus [Fig.1, item 10 and Fig.2, item 210, mobile Transceiver 110/ Mobile Communication device 210 corresponds to processing apparatus] comprising: a control unit [Fig.1, item 111/Fig.2, item 211, par. [0013] processor can be configured to control operation of the mobile terminal] configured to receive a power ON operation, [[0015],[0017],[0022], Mobile terminal can transmit power signal a transceiver 130 ] detect [[0016], transfer power when transceiver is located within range] an external apparatus [Fig.1, item 130, Transceiver] in a wireless communication scheme [Fig.1, item 120 and 122] in response to receiving the power ON operation, [[0016]-[0017] and [0022], when mobile terminal needs to transfer data to the transceiver, the mobile terminal power on the transceiver to transfer data when the transceiver is located within range.]  and transmit power ON request data [power on the transceiver ] to the external apparatus in response to receiving the power on operation [power on request form transceiver 110 to transceiver 130] and in response to detecting the external apparatus  within a certain time from a detection processing start [[0017]-[0018], before the data collection process starts, sending power on request from the transceiver 110 to the transceiver 130]    the power ON request data requesting the external apparatus to [[0016]-[0017] and [0022], wirelessly transferring power to the transceiver to power on the  transceiver to collect and/or transfer data]
Claims14 and 15 are having similar limitations to that of the apparatus of claim 1. Accordingly, claims 14 and 15 are rejected under a similar rational as that of claim 1 above. 
Regarding Claim 5, Greene discloses: the control unit is further configured to perform establishment processing for communication with the external apparatus whose power source enters an ON state in a second wireless communication scheme that is different from the wireless communication scheme. [[0026], Mobile terminal and PAN device use different radio band] 
Regarding Claim 9, Greene discloses: the control unit is further configured to determine whether the external apparatus is set in a multi-mode based on a[[0024] and [006], Multiple transceivers are possible]
Regarding Claim 10, Greene discloses: the wireless communication scheme is Bluetooth (registered trademark), and the second wireless communication scheme that is different from the wireless communication scheme is Wi-Fi (registered trademark).   (registered trademark).  [[0026] and [0012]]
Regarding Claim 11, Greene discloses:  the control unit is further configured to determine whether a flag in apparatus information associated with a detected external apparatus is valid, the flag indicating that the external apparatus is powered off according to a power OFF operation on an apparatus side, and not transmit the power ON request data in response to determining that the flag in the apparatus information of the detected external apparatus is valid. [[0016]-[022] power on the transceiver 130 from powered off state to collected data]
Regarding Claim 12, Greene discloses the external apparatus is an imaging apparatus,  and the information processing apparatus functions as a remote controller that operates the imaging apparatus.  [[0015] and [0026]]
Regarding Claim 13, Greene discloses a display unit configured to display a captured image in real time, the captured image being received from the imaging apparatus. [0026]  
Regarding Claim 18, Greene discloses receive the power ON operation further includes receiving an input indicative of the power ON operation at the information processing apparatus, and controlling the information processing apparatus to change from the power OFF state to the power ON state based on the input.  [[0016]-[0018] and [0022], when mobile terminal needs to transfer data to the transceiver, the mobile terminal power on the transceiver to transfer data when the transceiver is located within range.]
Claims16 and 17 are having similar limitations to that of the apparatus of claim 18. Accordingly, claims 16 and 17are rejected under a similar rational as that of claim 18 above. 
Regarding Claim 19, Greene discloses a power ON/OFF button, wherein the power ON operation is received by the control unit when the power ON/OFF button is depressed and a power state of the control unit is changed from an OFF state to an ON state based on the depression of the power ON/OFF button.  [0018]
Regarding Claim 20, Greene discloses receiving the power ON operation further includes changing a power state of the control unit from an OFF state to an ON state. [[0016]-[0018]]
Regarding Claim 20, Greene discloses the control unit is further configured to detect a plurality of external apparatuses in the wireless communication scheme in response to receiving the power ON operation, the plurality of external apparatuses including the external apparatus, and transmit the power ON request data to the plurality of external apparatuses in response to receiving the power ON operation and in response to detecting the plurality of external apparatuses within the certain time from the detection processing start, the power ON request data requesting each of the plurality of external apparatuses to change from the power OFF state to the power ON state.   [[0016]-[0022] [0024] multiple transceivers are possible]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (Pub No. 2012/0316414) in view of Conners et al. (Pub NO US 2017/0060185)
Regarding Claim 2, Greene teaches: the power ON request data is transmitted to the external apparatus [[0016]-[0018] and [0022]]
Greene does not teach determine whether the external apparatus is an authenticated external apparatus based on an identifier of the external apparatus that is detected, and transmit the power ON request data in response to determining that the external apparatus is the authenticated external.
However, Conners teaches: determine whether the external apparatus is an authenticated external apparatus based on an identifier of the external apparatus that is detected, and transmit the power ON request data in response to determining that the external apparatus is the authenticated external. [Authentication of external device using Identifying Information [0033] and [0035]]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to use Authentication of Conners to Authenticate the PAN/Transceiver device of Greene. Doing so would have resulted in prevention of unauthorized access. 
Regarding Claim 3, Conners teaches: the identifier of the external apparatus is a device address of the external apparatus.  [[0033] and [0035]]
Regarding Claim 6, Conners teaches: the control unit performs the detection processing for the external apparatus on a basis of an identifier of the external apparatus transmitted in a state in which the external apparatus does not perform wireless communication in the other wireless communication scheme, and transmits the identifier of the external apparatus at a predetermined interval in the wireless communication scheme.  [[0033] and [0035]]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186